Case 1:21-cv-01015-RBJ Document 30 Filed 06/09/21 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge R. Brooke Jackson

Civil Action No. 21-cv-01015-RBJ

THE MINH TRAN,

       Applicant,

v.

AURORA GEO PROCESSING CENTER, Aurora, CO,
JOHN FABBRICATORE, Ice Field Director,
ALEJANDRO MAYORKAS, Secretary DHS,
CHAD WOLF, Acting Secretary, DHS, and
MERRICK GARLAND, U.S. Attorney General,

       Respondents.


      ORDER DISMISSING APPLICATION FOR A WRIT OF HABEAS CORPUS


       This matter is before the Court on the Application for a Writ of Habeas Corpus

Pursuant to 28 U.S.C. ' 2241 (Doc. No. 4), filed pro se, by Applicant The Minh Tran on

April 19, 2021. Respondents filed a Response to the Application on May 11, 2021 (Doc.

No. 20). Applicant was afforded an opportunity to file a Reply. (Doc. No. 5). Having

considered the parties filings, the Court dismisses the Application for the reasons

discussed below.

I. BACKGROUND

       Mr. Tran initiated this action on April 12, 2021 by filing pro se a Verified Petition

for Writ of Habeas Corpus (Doc. No. 1). At the time of filing, Applicant was detained at

the I.C.E. Aurora Contract Detention Facility in Aurora, Colorado. (Id.). In response to

                                              1
Case 1:21-cv-01015-RBJ Document 30 Filed 06/09/21 USDC Colorado Page 2 of 6




an April 13, 2021 cure order, Mr. Tran resubmitted his pleading on the court-approved

Application for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (Doc. No. 4).

         Mr. Tran states in the Application that he is a native of Vietnam, who entered the

United States as a lawful permanent resident in 1995. (Id.at p. 4). A final order of

removal was issued against him in 2013. (Id.at p. 2). Mr. Tran was released under an

order of supervision in September 2016 and re-entered ICE custody on September 28,

2020. (Id.). Following a 180-day post-removal custody review on March 29, 2021,

Applicant was denied release. (Id. at p. 4). Mr. Tran asserts that his ongoing detention

violates his federal due process rights under Zadvydas v. Davis, 533 U.S. 678 (2001). 1

For relief, Applicant requests that he be released under an order of supervision. (Id. at

p. 6).

         Respondents state in their Response to Order to Show Cause that Applicant was

released from detention under an order of supervision on April 23, 2021. (Doc. No. 20,

at p. 2). Respondents thus argue that the Application should be dismissed as moot.

(Id.). Mr. Tran did not file a Reply brief. 2




1
  In Zadvydas, the Supreme Court considered how long an alien may be detained pending removal under
8 U.S.C. § 1231. Detention lasting six months or less is presumptively reasonable. Zadvydas, 533 U.S. at
701. After that six-month period, “once the alien provides good reason to believe that there is no
significant likelihood of removal in the reasonably foreseeable future, the Government must respond with
evidence sufficient to rebut that showing.” Id.
2 Upon his release from detention, Mr. Tran did not provide the Court with an updated mailing address as
required by the Local Rules of this Court. Respondents mailed a copy of the Response to Order to Show
Cause to Applicant at his last known residential address and also sent a copy of the Response to
Applicant’s last known email address (see Doc. No. 20, at p. 5). Additionally, a copy of the May 12, 2021
minute order (Doc. No. 21) directing Applicant to file a Reply to the Response by June 2, 2021 was
mailed to Applicant at his last known residential address.
                                                    2
Case 1:21-cv-01015-RBJ Document 30 Filed 06/09/21 USDC Colorado Page 3 of 6




II. LEGAL STANDARDS

   A. Habeas Corpus Actions

       The remedy of habeas corpus is available when a prisoner is “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c). A section 2241 habeas proceeding is Aan attack by a person in custody upon

the legality of that custody, and . . . the traditional function of the writ is to secure

release from illegal custody.@ McIntosh v. U.S. Parole Common, 115 F.3d 809, 811

(10th Cir.1997) (quoting Preiser v. Rodriguez, 411 U.S. 475, 484 (1973)).

   B. Pro Se Litigant

       Applicant is proceeding pro se. The court, therefore, “review[s] his pleadings and

other papers liberally and hold[s] them to a less stringent standard than those drafted by

attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir. 2007) (citations

omitted); see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972). However, a pro se

litigant's “conclusory allegations without supporting factual averments are insufficient to

state a claim on which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir.1991). An applicant’s pro se status does not entitle him to an application of different

rules. See Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002).

   C. Mootness

       “To invoke the jurisdiction of a federal court, a litigant must have suffered, or be

threatened with, an actual injury traceable to the defendant and likely to be redressed

by a favorable judicial decision.” Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477 (1990).

At all stages of the case, the parties must have a “personal stake in the outcome’ of the

                                                3
Case 1:21-cv-01015-RBJ Document 30 Filed 06/09/21 USDC Colorado Page 4 of 6




lawsuit. Spencer v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477-78).

“This means that, throughout the litigation, the plaintiff must have suffered, or be

threatened with, an actual injury traceable to the defendant and likely to be redressed

by a favorable judicial decision.” Lewis, 494 U.S. at 477 (internal quotation marks

omitted). “A habeas corpus petition is moot when it no longer presents a case or

controversy under Article III, § 2, of the Constitution.” Aragon v. Shanks, 144 F.3d 690,

691 (10th Cir.1998) (citing Spencer, 523 U.S. at 7). If an event occurs during the

pendency of an action that “makes it impossible for the court to grant ‘any effectual relief

whatever,’ the case must be dismissed. Church of Scientology of California v. United

States, 506 U.S. 9, 11 (1992) (quoting Mills v. Green, 159 U.S. 651, 653 (1895). See

also Rhodes v. Judiscak, 676 F.3d 931, 933 (10th Cir. 2012) (concluding that habeas

petition was moot where the petitioner no longer suffered an actual injury that could be

redressed by a favorable judicial decision).

       A habeas application is not moot if one of the following exceptions applies: “(1)

secondary or ‘collateral’ injuries survive after resolution of the primary injury; (2) the

issue is deemed a wrong capable of repetition yet evading review; (3) the defendant

voluntarily ceases an allegedly illegal practice but is free to resume it at any time; or (4)

it is a properly certified class action suit.” Riley v. INS, 310 F.3d 1253, 1256-57 (10th

Cir. 2002) (quotations omitted).

III. ANALYSIS

       The Government’s Response indicates that Mr. Tran has obtained the relief

requested in the § 2241 Application–release from detention. Because the Court can no

                                               4
Case 1:21-cv-01015-RBJ Document 30 Filed 06/09/21 USDC Colorado Page 5 of 6




longer grant any effectual relief in this action, the application is moot. Applicant has

failed to demonstrate, and nothing in the record suggests, that one of the exceptions

outlined in Riley applies. Therefore, this action will be dismissed for lack of subject

matter jurisdiction. See, e.g., Riley, 310 F.3d at 1256-57 (habeas petitioner’s release

from detention under an order of supervision mooted his challenge to the legality of his

extended detention); Singh v. Choate, No. 19-cv-1876-WJM, 2020 WL 108666, at **1-3

(D. Colo. Jan. 9, 2020) (denying as moot habeas petition challenging detention under

Zadvydas where petitioner was released from I.C.E. custody upon removal to home

country); Haggi v. Choate, No. 18-cv-03166-PAB, 2019 WL 1254955 at **2-3 (D. Colo.

Mar. 18, 2019) (same).

       Alternatively, the Court dismisses this action without prejudice pursuant to Fed.

R. Civ. P. 41(b) for Applicant’s failure to prosecute.

IV. ORDERS

       For the reasons discussed above, it is

       ORDERED that the Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 (Doc. No. 4), filed pro se by The Minh Tran on April 19, 2021, is

DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction as moot, or

alternatively, pursuant to Fed. R. Civ. P. 41(b) for Applicant’s failure to prosecute. It is

       FURTHER ORDERED that no certificate of appealability shall issue because

jurists of reason would not debate the correctness of the jurisdictional and procedural

rulings and Mr. Tran has not made a substantial showing of the denial of a constitutional




                                               5
Case 1:21-cv-01015-RBJ Document 30 Filed 06/09/21 USDC Colorado Page 6 of 6




right. 28 U.S.C. § 2253(c)(2); Fed. R. Governing Section 2254 Cases 11(a); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000). It is

       FURTHER ORDERED that leave to proceed in forma pauperis is denied for the

purpose of appeal. The Court certifies pursuant to 28 U.S.C. ' 1915(a)(3) that any

appeal from this order would not be taken in good faith. See Coppedge v. United States,

369 U.S. 438 (1962). If Mr. Tran files a notice of appeal he must also pay the full $505

appellate filing fee or file a motion to proceed in forma pauperis in the United States

Court of Appeals for the Tenth Circuit within thirty days in accordance with Fed. R. App.

P. 24. It is

       FURTHER ORDERED that the clerk of the court shall send a copy of this Order

to Mr. Tran at the following address: The Minh Tran, 501 S. Snyder Avenue #522,

Cheyenne, WY 82007.

       DATED June 9, 2021, at Denver, Colorado.

                                                 BY THE COURT:




                                                 R. BROOKE JACKSON
                                                 United States District Judge




                                             6
